Citation Nr: 0319187	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for valvular heart disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
November 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for valvular heart disease, mitral stenosis.  The 
veteran testified at a Travel Board hearing held before the 
undersigned in February 2003 at the VA Regional Office in San 
Antonio, Texas.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  Consistent with the VCAA, the Board has 
identified certain development actions that must be satisfied 
to comply with the duty to assist obligations under the VCAA.  
The items discussed herein are not necessarily all-inclusive; 
depending on the information obtained by the RO, additional 
development may be necessary.  It remains the RO's 
responsibility to ensure that all development required by the 
VCAA is undertaken in this case.  

The veteran claims that the valvular heart disease for which 
he seeks to establish service connection had its onset 
during his period of active duty during World War II.  
According to the record, the veteran was admitted to a 
service department hospital in October 1943 for observation 
after abnormal findings consisting of a heart murmur were 
found on a routine physical examination.  Diagnostic studies 
disclosed a diastolic murmur associated with mitral valve 
stenosis.  It was reported that the veteran had neither 
current symptoms nor a prior history of heart problems.  The 
disorder was deemed sufficient to disqualify the veteran 
from further military service, and he was discharged from 
the hospital and from service in November 1943 with a 
Certificate of Disability for Discharge.  

The earliest post-service medical records in the veteran's 
claims file consist of VA outpatient treatment records dated 
since 1996.  Valvular leakage, which was described as not 
life-threatening and did not require treatment, was noted in 
December 2001.  Other entries dated in 2001 refer to 
cardiomegaly and calcification of the aorta.  

At the February 2003 Travel Board hearing, the possibility of 
obtaining earlier medical records was discussed at length.  
The veteran and his representative were given an opportunity 
to supply release forms authorizing VA access to private 
medical providers, and signed forms identifying two providers 
who saw the veteran on various dates between 1950 and 1979, 
specifically the Sid Peterson Memorial Hospital in Kerrville, 
Texas, and "Kelsey-Seybold" in Houston, Texas, were 
received on the day of the hearing.  The case must therefore 
be remanded so that VA can attempt to obtain records from 
these sources using these executed forms.  

The veteran also testified at his hearing that he had 
received been seen at the Audie Murphy VA Medical Center in 
San Antonio, Texas, from 1994.  Outpatient treatment records 
from San Antonio are of record, but only for the period from 
2001.  A request for records dating from 1994 must be made.  

The veteran is advised that any additional medical records 
that document the existence and describe the nature and 
severity of heart disease since service would be relevant to 
his claim and could potentially serve to clarify whether such 
disease was incurred in or aggravated by service.  The 
medical records need not relate to treatment specifically for 
the heart.  Records relating to examination or treatment for 
other disorders may also contain notations showing clinical 
findings related to the heart.  Medical records relating to 
examinations for employment purposes may also contain 
relevant information.  

Also, in light of the negative clinical findings upon entry 
into service, and the in-service findings, the Board 
concludes that a medical opinion is needed as to whether the 
veteran's heart disorder did, in fact, preexist his military 
service.

Accordingly, the case is remanded for the following actions:  

1.  Request the medical records 
identified on the release forms (VA Form 
21-4142) submitted by the veteran at the 
time of the February 2003 Travel Board 
hearing.  Specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If any records are not obtained, inform 
the appellant of this fact, including 
what efforts were made to obtain the 
records.  Also inform the appellant what 
further action, if any, will be taken 
with respect to his claim for 
compensation.  Allow an appropriate 
period of time within which to respond.

2.  Obtain all of the veteran's relevant 
outpatient treatment and hospitalization 
records from the Audie Murphy VA Medical 
Center in San Antonio, Texas, dated since 
1994.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.


3.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, schedule 
him for a VA cardiology examination.  The 
claims folder should be made available to 
the examiner.  All indicated tests and 
studies should be conducted, and all 
findings should be reported in detail.  

On the basis of current examination 
findings, the medical evidence of record, 
and any additional information received 
from the veteran, the examiner should 
address the following:  

a.  The examiner should 
express an opinion as to 
whether valvular heart 
disease clear and 
unmistakably preexisted the 
veteran's military service.  
In answering this question, 
please discuss the July 1942 
"Enlisted Record" showing no 
pertinent abnormalities, the 
June 1943 "Record at Time of 
Reporting for Active Duty" 
showing no pertinent 
abnormalities, the October 
1943 Clinical Record, and the 
November 1943 "Certificate of 
Disability for Discharge" 
showing a conclusion that the 
cause of the veteran's heart 
disorder was unknown, but 
that it preexisted his 
enlistment in service and was 
not aggravated by service.



b.  If valvular heart disease 
did clearly and unmistakably 
preexist the veteran's 
military service, did such 
disorder undergo an increase 
in severity during service?  
If so, was that due to the 
natural progress of the 
condition?  

c.  If valvular heart disease 
did not clearly and 
unmistakably preexist the 
veteran's military service, is 
it as least as likely as not 
that the veteran's current 
heart disorder is related to 
the pathology documented in 
service?  

4.  Thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), that are 
specifically germane to the claim on 
appeal.  Ensure that the examination 
report answers all questions asked and, 
if it does not, return it to the examiner 
for corrective action.

5.  When the record is complete, 
readjudicate the claim.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared, and the veteran and 
his representative should be given an 
appropriate period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



